Citation Nr: 0210448	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  00-03 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






REMAND


The veteran had active service from August 1950 to August 
1973.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 RO rating decision 
which granted service connection for bilateral hearing loss 
and assigned a noncompensable rating; the veteran appeals for 
a higher rating.  

In his February 2000 substantive appeal, the veteran 
requested a hearing before a member of the Board sitting at 
the RO (i.e. Travel Board hearing).  In a July 2002 letter, 
the Board requested clarification as to whether the veteran 
still desired a Board hearing.  In August 2002, the veteran 
responded that he desired to attend a Board videoconference 
hearing at the RO.  Given the expressed intent of the 
veteran, the Board concludes that the case must be returned 
to the RO to arrange a Board videoconference hearing.  38 
U.S.C.A. § 7101 (West 1991 & Supp. 2001); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2001).  

Accordingly, this case is remanded for the following:

The RO should schedule the veteran for a 
Board videoconference hearing in 
connection with his appeal.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.  


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


